Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lepper (WO-2011094056A1) in view of Saltenberger et al. (US PGPUB 2013/0243542A1), Dolch (US Patent 42111454A) and Moran (US 3789727).  
Regarding claim 1, 
Lepper discloses: a rivet fastener assembly 40 configured to securely clamp together one or more components (66 and 68), the rivet fastener assembly comprising: a pin 48; a rivet body 42 including a collar 46, a column 44 extending from the collar 46; wherein a passage is defined through the collar and the column. “The central column 44 defines a central channel passing therethrough.” [0043].  The column 44 comprises: a first set of legs 58 configured to fold and directly contact the one or more components 68 when folded; a second set of legs 64 configured to fold and reinforce the first set of legs 58 when folded; and wherein the pin 48 comprises a plurality of annular projections and a beveled nose 50. “As shown in Figure 5, a portion of the pin 48 includes threads configured to threadably engage 
Lepper does not disclose, but Saltenberger et al. (hereinafter referred to as Saltenberger) teaches:  a collar stop 28 is shown in Figure 2, wherein the collar stop 28 is configured to provide a positive stop feature with a larger diameter ledge 50 provided on pin 12, once assembled. As shown in Figure 3, the collar stop 28 on the rivet body cooperates with the ledge 50 on the pin to limit the drawing travel of the mandrel shank through the rivet body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rivet body and pin shown in Lepper to have the positive stop features similar to the one shown in Saltenberger in order to limit the drawing travel of the mandrel shank, thereby preventing inadvertent overexpansion.  “The end of the mounting part 37 adjacent to the predetermined breaking point forms a step face 50, which works together with the stop 28 of the rivet body 11 to limit the drawing travel of the mandrel shank 34.” [0031] “The mounting part 37 of the mandrel 12 is drawn fully into the locking region 51 in the head section 20 of the shank 13 here, and its end face 50 adjacent to the predetermined breaking point 39 rests against the stop 28.” [0033].
Lepper does not disclose, but Dolch teaches: wherein the pin 4, shown in Figures 1-2, comprises a protrusion 11 that is proximate to a first distal end of the pin; a protrusion 11 is a bulbous protrusion as it meets the definition of bulbous being “fat and round” as defined by the Cambridge Dictionary (see page 7 of Applicant's arguments filed on May 4, 2021).  The bulbous protrusion 11 taught by Dolch engages the opening in the rivet body and can compensate for manufacturing tolerances in the bore of the rivet body and creates a tight seal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin shown in Lepper to have a bulbous protrusion similar to the one taught by Dolch to create a tight seal which can also compensate for manufacturing tolerances in the bore of the rivet body. In order to create a tight seal, the bulbous 
Lepper discloses a plurality of first legs 58 comprising linear beams, but does not disclose intermediate sections with a reduced cross-sectional thickness. However, Moran teaches: a rivet where the folding legs (ribs 60) have an intermediate section 68 (see Figure 5) of reduced cross-sectional thickness in order to ensure bending of the legs at this pre-determined point (i.e. intermediate section). “Each rib is weakened at an axially intermediate point, as at 68a, by a substantial reduction in width of material, thickness of material or both. Also at the intermediate point the ribs 62 and 64 may be flared outwardly to assure proper radially outwardly spreading and proper toggle action of the ribs as is well known in the art and will be discussed in greater detail below.” [col 4, line 59].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs (58, 60) shown in Lepper to have intermediate sections of reduced cross-sectional thickness similar to the ones taught by Moran to facilitate folding of the legs at a pre-determined point (i.e. intermediate section).


Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger, Dolch and Moran as applied to claim 1 and further in view of Smith (US PGPUB 2005/0013678A1).
Regarding claim 4,
Lepper (as modified) does not disclose, but Smith teaches in figure 6 an outward bulge 64 that project radially outward on the exterior with an inner recessed area. Smith teaches that the outward 

Regarding claim 8, 
Lepper (as modified) discloses:  wherein the rivet body 42 further comprises a plurality of grooves configured to interlock with the annular projections on the pin. “As shown in Figure 5, a portion of the pin 48 includes threads configured to threadably engage reciprocal grooves, ridges, threads, or the like 70 formed in an upper interior portion of the central column 44.” [0047].

Regarding claim 9, 
.


Claims 10, 12, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger and Moran (US Patent 37897274). 
Regarding claim 10,
Lepper discloses:  a rivet fastener assembly 40 configured to securely clamp together one or more components (66 and 68), the rivet fastener assembly comprising: a pin 48; a rivet body 42 including a collar 46 having an opening; a column 44 extending from the collar 46 and having an interior channel, wherein the opening is contiguous with the interior channel. “The central column 44 defines a central channel passing therethrough.” [0043];  as shown in Figure 3, first set of legs 58 having a first set of radial gaps 56 therebetween;  and wherein each leg of the first set of legs 58 comprises a set of linear beams.
Lepper does not disclose, but Saltenberger teaches: a collar stop 28 is shown in Figure 2, wherein the collar stop 28 is configured to provide a positive locating feature formed as larger diameter ledge 50 on the pin 12, relative to a second a second diameter (at 38 or 39), once assembled. As shown in Figure 3, the collar stop 28 on the rivet body cooperates with the ledge 50 on the pin to limit the drawing travel of the mandrel shank through the rivet body.  As shown in Figure 2 of Saltenberger, the diameter of the opening 26 is smaller than a diameter of the interior channel 27.  As further shown in Figure 2, a ledge 50 and a plurality of circumferential rings 41 extending from the ledge 50.  Wherein the longitudinal shaft has a first diameter (portion 38), and the ledge 50 has a second diameter that is 
Lepper discloses a plurality of first legs 58 comprising linear beams, but does not disclose a reduced cross-sectioned intermediate sections positioned therebetween. However, Moran teaches: a rivet where the folding legs (ribs 60) have an intermediate section 68 (see Figure 5) of reduced cross-sectional width, thickness in order to ensure bending of the legs at this pre-determined point (i.e. intermediate section). “Each rib is weakened at an axially intermediate point, as at 68a, by a substantial reduction in width of material, thickness of material or both. Also at the intermediate point the ribs 62 and 64 may be flared outwardly to assure proper radially outwardly spreading and proper toggle action of the ribs as is well known in the art and will be discussed in greater detail below.” [col 4, line 59].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs (58, 60) shown in Lepper to have intermediate sections of reduced width and/or cross-sectional thickness similar to the ones taught by Moran to facilitate folding of the legs at a pre-determined point (i.e. intermediate section).

Regarding claim 12, 
Lepper (as modified) does not disclose, but Moran teaches that the folding legs 62 and 64 can be flared outwardly to assure proper radially outwardly spreading and proper toggle action of the ribs (see col 4, line 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rivet assembly shown in Lepper (as modified) to have 

Regarding claim 15,
Lepper (as modified) discloses: wherein the pin further includes a beveled nose 50 with a lower edge 54 having a third diameter, and wherein the third diameter is different from the first diameter of portion 48. See Figure 3.  Upon modification of Lepper to have stop features shown in Saltenberger, as set forth in the rejection of claim 10, the third diameter of the lower edge 54 of pin will be different from the second diameter of ledge (stop feature 50 shown in Saltenberger).

Regarding claim 22,
 Lepper (as modified) discloses:  Lepper shows a second set of legs 64 having a second set of radial gaps 60 therebetween.  As set forth in the rejection of the parent claim 10, legs 58 and 60 of Lepper comprises a set of linear beams and an intermediate section taught by Moran, wherein the thickness of the intermediate section is less than the thickness of the linear beams. See rejection of parent claim 10 for reasons to modify Lepper with Moran.


Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger and Moran further in view of Dolch.
Regarding claim 17,
Lepper (as modified) does not disclose, but Dolch teaches:  wherein the pin 4, shown in Figures 1-2, comprises a convex ring 11 that is proximate to the head of the pin.  It would have been obvious to 

Regarding claim 21, 
Lepper discloses: wherein the pin 48 includes a longitudinal shaft. Lepper (as modified by Saltenberger in the rejection of claim 10) discloses:  as shown in Figure 2 of Saltenberger, a ledge 50 and a plurality of circumferential rings 41 extending from the ledge 50; wherein the longitudinal shaft (portion 38 of Figure 2 of Saltenberger) has a first diameter, and the ledge 50 has a second diameter that is different from the first diameter. See rejection of claim 10 above on reasons to modify Lepper to have positive stop features shown in Saltenberger.
Lepper does not disclose, but Dolch teaches: wherein the pin 4, shown in Figures 1-2, comprises a convex ring 11 that is proximate to the head of the pin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin shown in Lepper to have a convex ring similar to the one taught by Dolch to create a tight seal which can compensate for manufacturing tolerances in the bore of the rivet body. A tight seal can provide a reliable connection as well as prevent water intrusion into the joint. In order to create a tight seal, the convex ring shall be located between the circumferential rings (104 of Figure 13) and the beveled nose (92 of Figure 13) of the pin shown in Lepper, thereby leading to a convex ring that circumscribes a first edge of the plurality .


Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger and Phillips, II (US Patent 4875815A). 
Regarding claim 18,
Lepper discloses:  a rivet fastener assembly 40, the rivet fastener assembly comprising: a pin 48 having a longitudinal shaft, a securing section (similar to 104 of Figure 13), a bulbous head 50; a rivet body 42 having a column 44 and a collar 46 with a first opening therethrough. The rivet body has component-engaging legs 58 and reinforcing legs 64; wherein an internal passage is defined through the collar and the column extending between a first opening and a second opening. “The central column 44 defines a central channel passing therethrough.” [0043].
Lepper does not disclose, but Saltenberger teaches: a collar stop 28 is shown in Figure 2, wherein the collar stop 28 is configured to provide a positive stop feature formed as larger diameter ledge 50 on the pin 12, relative to a second a second diameter (at 38 or 39), once assembled. As shown 
Lepper does not disclose, but Phillips, II teaches:  a rivet with expanding legs is shown in Figures 1-4. The legs have linear beams and an intermediate section positioned therebetween. The intermediate section has a reduced cross-sectional thickness (at 15) which facilitates the upsetting action of the tubular body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component-engaging and reinforcing legs shown in Lepper to have intermediate sections similar to the ones taught by Phillips, II to facilitate folding of the legs.
Lepper (as modified by Phillips, II above) discloses:  Component-engaging legs 58 shown in Figure 3 of Lepper, each component- engaging leg 58 having a set of linear beams and an intermediate section (as taught by Phillips, II) positioned between them. Reinforcing legs 64 shown in Figure 3 of Lepper, each reinforcing leg 64 having a set of linear beams and an intermediate section (as taught by Phillips, II) positioned between them.


Regarding claim 19, 
Lepper (as modified) discloses: wherein a diameter of the bulbous head 50 is larger than a diameter of the second opening in the rivet body. 

Regarding claim 20, 
Lepper (as modified by Saltenberger in the rejection of claim 18) discloses: wherein the rivet body further includes an annular wall 28, the annular wall defining the first opening 26. See rejection of claim 18 on reasons for modifying Lepper with Saltenberger.

Regarding claim 23, 
Lepper (as modified) discloses: e the intermediate sections (at 15) of the component-engaging and reinforcing legs further comprise cut-outs 15.




Response to Remarks
	The claim objection(s) and rejection(s) under 112(b) have been obviated as a results of the amendments.

	The rejections under section 103 have been maintained with the same references being applied to teach the same features as in the previous rejection only with some references applied to different claims as necessitated by the amendments.

Applicant argues claim 1 defines over the combination of Lepper (WO-2011094056A1) in view of Saltenberger et al. (US PGPUB 2013/0243542A1), Dolch (US Patent 42111454A) and now also Moran (US 3789727).  Applicant argues the applied prior art does not disclose a pin with a ledge and a bulbous protrusion; and a rivet body with a collar stop and legs with an intermediate section having a reduced cross-sectional diameter.  In response, the examiner disagrees because: a pin with a ledge is disclosed at 50 in Saltenberger; a bulbous protrusion is disclosed at 11 in Dolch; a rivet body with a collar stop is disclosed at 28 in Saltenberger; and legs with an intermediate section having a reduced cross-sectional diameter is disclosed at 68a in Moran.  And applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Once the combination was made, the resulting article would have the same benefits as the instant invention including the reduced cross-sectional diameter at the intermediate sections of the legs to reduce the force to flex the legs as taught in Moran.

Applicant argues that that it would not have been obvious to modify Lepper (as modified by Saltenberger and Dolch) in view of Moran because it would render the assembly inoperable.  More 

Applicant argues claim 10 defines over the combination of references applied in the rejection for the same reasons as argued in regards to claim 1 above so, not further reply is believed necessary.

Applicant argues claim 18 defines over the combination of references applied in the rejection for the same reasons as argued in reference to claim 1.  However, in this case the Moran reference was not applied.  The reference to Phillips II (US 4,875,815) was applied to teach the legs having the intermediate section with a reduced cross-sectional thickness (at 15 in Phillips II) instead of Moran.  However, the arguments could be applicable to Phillips II because Phillips II also is a screw-actuated fastener.  In response, the examiner maintains the rejections as proper for same reasons as argued in reference to Moran above.  Specifically, in Phillips II similar to Moran, the legs are separate from the screw-actuation so the fact that .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677